Citation Nr: 1142936	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  04-12 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and J.M.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to November 1975. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2006, the appellant testified before a Decision Review Officer at the RO and in August 2007, he testified at a Board hearing there. 

In a January 2008 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for a left knee disability and denied the underlying claim on the merits.  The Board also denied a disability rating in excess of 20 percent for a service-connected left elbow disability and an effective date earlier than January 22, 2001, for the award of service connection for that left elbow disability. 

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2010 memorandum decision, the Court vacated the portion of the Board's January 2008 denying service connection for a left knee disability and remanded the matter further proceedings consistent with its decision.  The Court affirmed the remainder of the Board's January 2008 decision.

In March 2011, the Board remanded the matter to the RO for due process considerations.  As set forth in more detail below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant seeks service connection for a left knee disability.  He contends that his current left knee disability is causally related to an injury he sustained in 1975 during his period of active service.  After reviewing the available record, the Board finds that additional evidentiary development is necessary.  

In pertinent part, the appellant's service treatment records confirm that in August 1975, he sought treatment for left knee pain which he indicated had been present since falling the previous week.  Examination of the left knee showed that there was no effusion or tenderness and the ligament was intact.  The impression was mild muscle pull and the appellant was given limited duty for one week.  The following month, the appellant reported that he had had continuing left knee pain since his August injury.  He was encouraged to stay as active as possible.  

The remaining in-service treatment records are silent for complaints or abnormalities pertaining to the left knee.  At his October 1975 military separation medical examination, the appellant completed a report of medical history on which he endorsed several orthopedic complaints but made no mention of a left knee disability.  Indeed, he specifically denied having or ever having had a trick or locked knee.  On clinical evaluation, the appellant's lower extremities and musculoskeletal system were determined to be normal.  

The post-service record on appeal shows that in June 1977, the appellant was hospitalized at the Tuskegee VA Medical Center (VAMC) for nearly one month after he sustained a left knee injury while playing basketball.  The hospitalization summary is negative for mention of a prior left knee injury or symptoms.  During the lengthy period of hospitalization, an X-ray study of the appellant's left knee was normal.  Aspiration of the knee joint revealed bloody synovial fluid.  The appellant was treated with traction, steroidal injections, and physical therapy.  The diagnosis on discharge in July 1977 was strain, medial collateral ligament of the left knee.  The appellant was scheduled for outpatient physical therapy, to begin in August 1977.  He was advised that he might require surgery if his range of motion did not return or if he continued to experience difficulty with locking or instability.  

The remaining post-service record on appeal includes VA and private clinical records, dated from May 1992 showing treatment for left knee complaints, variously diagnosed as probable tears of the medial meniscus and anterior cruciate ligament, mild chondromalacia patella, and degenerative joint disease.  The record, however, does not include earlier VA clinical records, including records corresponding to the August 1977 physical therapy sessions scheduled for the appellant at the time of his July 1977 VA hospitalization.  It is unclear whether the appellant failed to complete the recommended physical therapy or if there are additional relevant records which remain outstanding.  The Board notes that in July 1997, the RO contacted the Tuskegee VAMC and requested clinical records pertaining to the appellant, dated from January 1977.  The VAMC provided records dated from May 1992, but no further comment on whether or not earlier records were available.  

VA has a statutory duty to assist which requires the RO to make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency.  Efforts to obtain such relevant records may only end if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2011).  In view of the foregoing, the RO should make the necessary efforts to ensure that any additional relevant records in the custody of the Tuskegee VAMC are obtained and associated with the appellant's claims folder.  

VA's duty to assist also includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

A review of the record indicates that the appellant was afforded a VA medical examination in connection with his claim in May 2006.  After reviewing the claims folder and examining the appellant, the examiner indicated that she could not state whether the appellant's in-service left knee injury "is the cause of his current knee problem with certainty without resort to mere speculation."  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id. at 7.  If not, "it is the Board's duty to remand for further development."  Id.   

In this case, the basis for the examiner's inability to provide an etiology opinion without resorting to speculation is unfortunately unclear.  To ensure that VA has met its duty to assist, the Board finds that another medical opinion is therefore necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should contact the Tuskegee VAMC or other appropriate repository of records and request all treatment records pertaining to the appellant for the period from August 1977 to May 1992, and from April 2009 to the present.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the information is not available, a written statement to that effect should be included in the record and the RO must provide the appellant with appropriate notice as required by 38 C.F.R. § 3.159(e). 

2.  After the above records, if any, are secured and associated with the claims folder, the appellant should be afforded a VA medical examination for the purposes of determining the nature and etiology of his current left knee disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant, considering his reported knee symptomatology history, and reviewing his claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is as least as likely as not that any current left knee disability is causally related to the appellant's active service or any incident therein, including his 1975 left knee injury, as opposed to some other cause such as the post-service June 1977 left knee injury.  The report of examination must include a complete rationale for all opinions rendered.  If the examiner feels unable to provide the requested opinion without resorting to speculation, he or she must explain the basis of such conclusion. 

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. 

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


